Matter of Harrison v Hong (2017 NY Slip Op 02744)





Matter of Harrison v Hong


2017 NY Slip Op 02744


Decided on April 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2017

Renwick, J.P., Mazzarelli, Manzanet-Daniels, Feinman, Webber, JJ.


3660 04768/15 -6557] 91/16

[*1]In re Henry Harrison, Petitioner,
vHon. Gilbert C. Hong, etc., et al., Respondents.


Neighborhood Defender Service of Harlem, New York (Roxanna Gutierrez of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. Gilbert C. Hong, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Jessica Peck of counsel), for Hon. Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: APRIL 6, 2017
CLERK